389 F.2d 91
Wilson KING and Nolan Wimberly, Appellants,v.Louis S. NELSON, Warden of San Quentin Penitentiary, SanQuentin, California et al., Appellees.
No. 21776.
United States Court of Appeals Ninth Circuit.
Jan. 16, 1968.

Wilson E. King, Nolan D. Wimberley, pro se, for appellant.
Thomas Lynch, Atty. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
The motion for a writ of mandamus is treated as a motion for leave to file a petition for writ of mandamus.  As such, it is denied.


2
The judgment dismissing the complaint is affirmed.  We conclude that the facts alleged do not show that appellants were denied reasonable access to the courts.